DETAILED ACTION
	In response to the office action mailed 10/05/2020, the RCE was received 01/04/2021:
Claims 1, 8, 16, and 20 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 20, line 1, please change “Computer-readable media” to -- Non-transitory computer-readable media --.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 01/04/2021, with respect to claims 1, 8, 16, and 20 have been fully considered and are persuasive.  The rejection of claims 1 and 3-20 has been withdrawn. 
Regarding claim 1, applicant argues the prior art of record fail to teach “the control system is configured to automatically and dynamically enter the finer pitch mode in response to initial scanning determining that higher resolution image data for a scanned object is necessary to determine the scanned object's contents.”  While the prior art teaches the potential for altering the speed of the conveyor and gantry, which affect pitch, prior art of record fails to teach the details above, nor is there 
Regarding claim 8, applicant argues the prior art of record fail to teach “the control system is configured to automatically and dynamically enter the finer pitch mode in response to initial scanning determining that higher resolution image data for a scanned object is necessary to determine the scanned object's contents.”  While the prior art teaches the potential for altering the speed of the conveyor and gantry, which affect pitch, prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 9-15 are allowed by virtue of their dependence.
Regarding claim 16, applicant argues the prior art of record fail to teach “and while scanning the second, different object, automatically and dynamically enter the finer pitch mode in response to initial scanning determining that higher resolution image data for a scanned object is necessary to determine the scanned object's contents.”  While the prior art teaches the potential for altering the speed of the conveyor and gantry, which affect pitch, prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 17-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884